Case 20-61914-bem        Doc 104    Filed 10/02/20 Entered 10/02/20 17:15:23              Desc Main
                                   Document     Page 1 of 16



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

  IN RE:                                             CHAPTER 11

  BAMA OAKS RETIREMENT, LLC,                         CASE NO. 20-61914-BEM

     Debtor.


             BOKF, N.A.’S MOTION TO DISMISS, FOR RELIEF FROM STAY, OR
                          TO APPOINT A CHAPTER 11 TRUSTEE

         Creditor BOKF, N.A. (d/b/a Bank of Oklahoma) (“BOKF”) hereby moves this Court to,

 alternatively, dismiss this case, grant BOKF relief from the automatic stay, or appoint a Chapter

 11 trustee. This constitutes a core proceeding, 28 U.S.C. § 157(b), over which this Court has

 subject matter jurisdiction, 28 U.S.C. § 1334.

         In support of its request, BOKF states as follows:

                                        I.        Background

         A.      The Debtor

         Debtor Bama Oaks Retirement, LLC (“Debtor”) owns a senior living community in

 Mobile, Alabama, known as “Gordon Oaks Senior Living Community” (“Gordon Oaks”). The

 community consists of an 88-unit independent living facility and a 108-unit assisted living facility

 which includes a 56-units designated for specialty (i.e., memory) care. The community shares a

 lot with a nursing home which is owned by a subsidiary of Gordon Jensen Health Care Association,

 Inc, a debtor in a related case pending before this Court (Case No. 20-61915). Debtor is managed

 by St. Simons Healthcare, LLC, a company wholly owned by Christopher Brogdon (“Brogdon”),

 who serves as principal of the Debtor. The Securities and Exchange Commission (“SEC”) brought

 an action against Mr. Brogdon and his wife, Connie Brogdon. See Complaint, S.E.C. v. Brogdon,

 No. 15-cv- 8173, Doc. No. 1 (D.N.J. Nov. 20, 2015). Debtor is referenced in paragraph 1 of the

 SEC Complaint as one of the 43 entities through which Mr. Brogdon “conducted his fraud.” Id.


 9429659.5
Case 20-61914-bem         Doc 104     Filed 10/02/20 Entered 10/02/20 17:15:23               Desc Main
                                     Document     Page 2 of 16



 at ¶ 1. On January 17, 2020, the United States District Court for the District of New Jersey entered

 judgment against the Brogdons in the amount of $47,742,882.49. See Final Judgment, S.E.C. v.

 Brogdon, No. 15-cv- 8173, Doc. No. 543 (D.N.J. Jan. 17, 2020).

         B.     The Bond Offerings

         Debtor acquired Gordon Oaks with financing from two bond issuances, one in the amount

 of $11,650,000 and the other in the amount of $5,697,700. BOKF serves as the indenture trustee

 for those bond issuances and holds a first-lien security interest in the facilities. As of the filing of

 the petition, BOKF’s claim was $13,390,019.93. The Debtor has not made a payment toward its

 indebtedness since May 1, 2017, and as of September 30, 2020, BOKF’s claim is $20,823,621.53.

         C.     The Bankruptcy Case

         Debtor filed Chapter 11 petition on February 1, 2020, after BOKF threatened to seek

 appointment of a receiver. On May 14, 2020, Debtor employed the firm of Marcus & Millichap

 to market Gordon Oaks. All indications are that process is stagnant, if it is truly proceeding at all.

 At a continued meeting of creditors held on July 27, 2020, the best Brogdon could say for Marcus

 & Millichap’s efforts was that Mike Pardoll, a broker with Marcus & Millichap, was “calling

 people” about Gordon Oaks. Indeed, Brogdon testified that he thought it highly unlikely that any

 sale could go forward during the COVID-19 pandemic.

         Despite Debtor’s expressed doubts about any ability to sell Gordon Oaks, on August 28,

 2020, Debtor filed a Chapter 11 Plan proposing to sell Gordon Oaks and pay off the debt to BOKF.

 Debtor’s disclosure statement forthrightly declares any sale proceeds will only go to satisfy

 BOKF’s debt. See Disclosure Statement, Doc. No. 92, at 2 (“[BOKF] holds a first priority security

 interest in Gordon Oaks…and will likely receive all post-closing proceeds from the sale of Gordon

 Oaks. General unsecured creditors…will likely receive no distribution on their allowed claims.”).

 A hearing on approval of the disclosure statement is scheduled for October 6, 2020.


 2
 9429659.5
Case 20-61914-bem        Doc 104    Filed 10/02/20 Entered 10/02/20 17:15:23              Desc Main
                                   Document     Page 3 of 16



         D.     Debtor’s Current Condition

         Debtor is not generating sufficient revenue to continue operations. Indeed, Debtor has

 admitted it is being kept afloat by loans from St. Simons, the management company. In spite of

 these revenue issues, Debtor has paid 8% of its revenues in legal, accounting and management

 fees, a figure that is 3% over the market rate. And it is paying these fees without paying BOKF

 anything.

         In addition to this misappropriation, Debtor’s business is simply poor. A comparison of

 Debtor’s rates with those of its competitors shows Debtor charges significantly lower rents,

 including 132% less for independent living. Nevertheless, Debtor’s occupancy is well below

 sustainable levels—15% occupancy for the assisted living facility, 28% occupancy for the

 independent living facility, and only 50% occupancy for the specialty care facility. These numbers

 are based on the rent roll from February 2020, but Brogdon’s testimony at the continued 341

 meeting in July was that Debtor netted only one additional tenant in that five month period. Debtor

 does not appear to be doing much to increase census either. For instance, a simple search reveals

 Debtor has not listed Gordon Oaks on the popular senior-living website “a Place for Mom.”

         Finally, BOKF recently had appraisals performed on the Gordon Oaks facilities. Per those

 appraisals, Gordon Oaks currently has a value significantly below the amount owed to BOKF.

                                         II.     Argument

         By Debtor’s own admission, Debtor filed this case to stop BOKF from enforcing its

 legitimate rights to Gordon Oaks. Eight months have passed since Debtor filed its petition, and

 there has been no material improvement in Debtor’s position and no realistic proposal that would

 justify continuing this case. Debtor has filed this case in bad faith, has not made a single payment

 toward its debt to BOKF, has been paying exorbitant administrative fees while experiencing

 negative cash flow, and has proposed a reorganization plan centered on selling Gordon Oaks


 3
 9429659.5
Case 20-61914-bem           Doc 104     Filed 10/02/20 Entered 10/02/20 17:15:23             Desc Main
                                       Document     Page 4 of 16



 despite having no belief such a sale is possible in the current climate. These facts mandate this

 case be dismissed, BOKF be given relief from the automatic stay, or, at the very least, a Chapter

 11 trustee be appointed to protect BOKF’s interests.

         A.        Motion to Dismiss

         Under 11 U.S.C. § 1112(b), the court shall dismiss a chapter 11 case if it finds cause exists

 and that dismissal “is in the best interests of creditors and the estate.” 11 U.S.C. § 1112(b)(1). It is

 the movant’s burden to show cause to dismiss. In re Roan Valley, LLC, 09-13229-WHD, 2009 WL

 6498188, at *2 (Bankr. N.D. Ga. Nov. 25, 2009). Once the movant has done so, the debtor “must

 show ‘unusual circumstances’ that justify the case continuing in Chapter 11, and show the

 existence of the three elements enumerated by § 1112(b)(2).” In re Asanda Air II LLC, 600 B.R.

 714, 723 (Bankr. N.D. Ga. 2019). These elements are that “there is a reasonable likelihood that a

 plan will be confirmed within the timeframes established in sections 1112(e) and 1129(e) of this

 title, or…within a reasonable period of time; and…the grounds for converting or dismissing the

 case include an act or omission of the debtor” that is justified and which can be cured in a

 reasonable time. 11 U.S.C. § 1112(b)(2); Asanda Air II LLC, 600 B.R. at 723.

             If the debtor carries that burden, “the movant must then show unusual circumstances that

 justify dismissal…of the case, despite the debtor’s proffer of evidence.” In re Asanda Air II LLC,

 600 B.R. at 723. The burden of proof is a preponderance of the evidence. See id. at 720.

         “Cause” to dismiss a Chapter 11 case eludes precise definition. See In re Brooks, 488 B.R.

 483, 489 (Bankr. N.D. Ga. 2013) (“A precise definition of ‘cause’ is slippery and elusive.”). The

 Code enumerates 16 grounds for dismissing a case. See 11 U.S.C. § 1112(b)(4). But that list is not

 exclusive. In re Oakley Grading & Pipeline, LLC, No. 18-10743-WHD, 2019 WL 1270805, at *3

 (Bankr. N.D. Ga. Mar. 15, 2019). Relevant to this motion, bad faith can justify dismissal, even

 though it is not listed as a grounds in § 1112(b)(4). See In re Phoenix Piccadilly, Ltd., 849 F.2d


 4
 9429659.5
Case 20-61914-bem         Doc 104    Filed 10/02/20 Entered 10/02/20 17:15:23            Desc Main
                                    Document     Page 5 of 16



 1393, 1394 (11th Cir. 1988). Ultimately, “determination of [cause] is at the discretion of the

 Court.” Id.; accord In re Albany Partners, Ltd., 749 F.2d 670, 674 (11th Cir. 1984) (“[T]he

 determination of cause under § 1112(b) is ‘subject to judicial discretion under the circumstances

 of each case.’”).

         Three grounds for finding cause to dismiss this case are pertinent here: (1) there is

 substantial or continuing loss to or diminution to the estate and no reasonable likelihood of

 rehabilitation; (2) Debtor has engaged in gross mismanagement of the estate; and (3) Debtor has

 filed and is prosecuting this case in bad faith.

                1.      Substantial or Continuing Loss to the Estate and No Reasonable Likelihood
                        of Rehabilitation

         Section 1112(b)(4)(A) provides that “substantial or continuing loss to or diminution of the

 estate and the absence of a reasonable likelihood of rehabilitation” constitutes “cause” to dismiss

 a case. The burden of showing cause under (b)(4)(A) “is often met by showing that the debtor

 suffered or has continued to experience a negative cash flow or declining asset values following

 the entry of the order for relief.” In re Oakley Grading & Pipeline, LLC, 2019 WL 1270805, at *4.

         Here, Debtor’s operations, which began this case in the negative, have remained in the

 negative and are not improving. Occupancy numbers are abysmal. From February to July, the

 census only increased by one resident. These low numbers persist despite Debtor charging

 significantly lower rates than its competitors.

         Furthermore, revenues cannot keep up with expenses. Month after month, St. Simons has

 had to cover Debtor’s operational shortfall. And all the while, Debtor has paid out significantly

 above-market administrative fees. There are also indications are Debtor is not taking sufficient

 steps to improve census, with Gordon Oaks not even being listed on a widely used senior-care

 information website. The poor state of Debtor’s business has caused substantial loss to the estate.

 This diminution should not be allowed to continue.

 5
 9429659.5
Case 20-61914-bem        Doc 104     Filed 10/02/20 Entered 10/02/20 17:15:23               Desc Main
                                    Document     Page 6 of 16



         There is also no likelihood of a successful rehabilitation. Rehabilitation “means ‘to put

 back in good condition; re-establish on a firm, sound basis.’” In re Roan Valley, 2009 WL

 6498188, at *3. Here, there is no realistic prospect of re-establishing Debtor’s business “on a firm,

 sound basis” in the context of this case. The best Debtor can propose is liquidation, but that is not

 rehabilitation. And even if it were, such a “rehabilitation” is unlikely in the current climate. The

 Debtor itself admits a sale is unlikely as the COVID-19 pandemic continues. See id. (finding cause

 after considering the “current macroeconomic climate”).

         This attitude toward sale is consistent with the Debtor’s history. As part of the SEC

 litigation against the Brogdons, the Knollwood Facility was subject to a Plan of Liquidation for at

 least four and a half years. Through all that time, in a healthy economy, Debtor was unable to sell

 the facility despite receiving several offers. Debtor is not committed to selling this property, and

 creditors, most especially BOKF, should not be prevented from enforcing their legitimate rights

 waiting on Debtor to achieve an outcome even Debtor does not think possible. See id. at *2

 (“Congress wanted to ‘preserve estate assets by preventing the debtor in possession from gambling

 on the enterprise at the creditor’s expense when there is no hope of rehabilitation.’”).

         In a related vein, the impracticability of Debtor’s conducting a profitable sale of Gordon

 Oaks is itself a basis for “cause” under the Code. See 11 U.S.C. § 1112(b)(4)(M). Under

 § 1112(b)(4)(M), cause “may…be established…where the record shows that the debtor cannot

 effectuate a plan of reorganization.” In re Brooks, 488 B.R. 483, 490 (Bankr. N.D. Ga. 2013). In

 determining whether a debtor is capable of effectuating a plan, a court may look to “the practical

 considerations of the case, and whether the Court thinks that a debtor would be able to submit a

 plan, achieve confirmation and carry it out.” Id. at 491.

         Here, Debtor has given no indication it is capable of achieving confirmation and

 consummation of a reorganization plan. Debtor proposes to sell the property, but itself admits that


 6
 9429659.5
Case 20-61914-bem         Doc 104     Filed 10/02/20 Entered 10/02/20 17:15:23               Desc Main
                                     Document     Page 7 of 16



 a sale is unlikely. Debtor is not committed to selling this property. As it is, BOKF, whose interest

 predominates, is being made to watch assets that should be used to pay off the debt to BOKF

 dwindle away while Debtor puts on a façade of selling Gordon Oaks. That is not a rehabilitation

 in progress. This case should be dismissed.

                2.      Gross Mismanagement

         Debtor’s gross mismanagement of the estate constitutes further cause to dismiss this case.

 See 11 U.S.C. § 1112(b)(4)(B). Rather than operate in the best interests of creditors and the estate,

 Debtor has instead overseen the depletion of estate assets and has taken an unacceptable approach

 to selling Gordon Oaks. Debtor’s situation is deteriorating. Cash flow is not sufficient to meet

 expenses, and Debtor has been unable to meaningfully increase census. Furthermore, Debtor’s

 expenses are excessively high, with administrative costs completely out of step with market

 practices. All the while, Debtor is also allegedly trying to market the property, but those efforts

 are lackadaisical and half-hearted. Debtor does not believe the property can be sold and does not

 even know for certain what efforts are being undertaken to sell the property. Debtor was unable

 to sell this facility despite having years to do so in vibrant economic times during the SEC litigation

 and the motivation to avoid the financial ruin which will ultimately come with the SEC Judgment.

 There is no reason to believe Debtor can do so now, in the midst of a global pandemic that has

 taken a significant toll. Essentially, Debtor is running the estate into the ground, and its laissez-

 faire approach to selling the property is particularly inappropriate in light of Debtor’s significant

 business issues. Debtor has failed in its responsibility to act in the best interests of the estate, and

 this case should be dismissed. See In re Moultrie, 586 B.R. 498, 504 (Bankr. N.D. Ga. 2018)

 (noting “[a] DIP is vested with significant powers which come with certain responsibilities and

 duties”).

                3.      Bad Faith


 7
 9429659.5
Case 20-61914-bem         Doc 104    Filed 10/02/20 Entered 10/02/20 17:15:23                Desc Main
                                    Document     Page 8 of 16



         A further ground for dismissing this case, and one that informs and ties together the others,

 is Debtor’s bad faith. Though “bad faith” is not a ground for dismissal enumerated in the statute,

 it is an accepted reason for dismissing a case. See In re Asanda Air II LLC, 600 B.R. at 721.

 “[T]here is no particular test for determining whether a debtor has filed a petition in bad faith.” In

 re Phoenix Piccadilly, Ltd., 849 F.2d at 1394. Rather, it “is a question of fact and [the

 determination] must be made on a case-by case basis.” In re Asanda Air II LLC, 600 B.R. at 721.

 To guide that process, a court “may consider any factors which evidence ‘an intent to abuse the

 judicial process and the purposes of the reorganization provisions’ or, in particular, factors which

 evidence that the petition was filed ‘to delay or frustrate the legitimate efforts of secured creditors

 to enforce their rights.’” In re Phoenix Piccadilly, Ltd., 849 F.2d at 1394. Additionally, “whether

 the reorganization essentially involves the resolution of a two party dispute[ ] and whether the

 debtor filed the petition solely for the creation of the automatic stay” are also factors to consider.

 In re Asanda Air II LLC, 600 B.R. at 721.

         This case reeks of bad faith. From its inception, it has been a scheme designed to prevent

 BOKF from exercising its legitimate rights in Gordon Oaks. When BOKF threatened to impose a

 receiver over the facilities due to Debtor’s failure to service its debt to BOKF, Debtor filed this

 petition. This case started as a two-party dispute and remains a two-party dispute. There is no

 reason for it to remain in this Court.

         Debtor had years to sell Gordon Oaks during the SEC litigation and failed. Nevertheless,

 after months of little activity, Debtor has proposed a liquidation plan. Setting aside the

 impracticability of Debtor actually being able to sell Gordon Oaks during a pandemic, Debtor’s

 plan to sell Gordon Oaks, by its own admission, will only produce proceeds to pay BOKF’s claim

 (assuming a sale occurs at all). Debtor has no intention or means of satisfying any debts owed to

 its general unsecured creditors. Debtor is using this case solely as leverage against BOKF, that is,


 8
 9429659.5
Case 20-61914-bem         Doc 104    Filed 10/02/20 Entered 10/02/20 17:15:23                Desc Main
                                    Document     Page 9 of 16



 to delay BOKF from exercising its lawful rights in Gordon Oaks while paying excessive fees to a

 Brogdon-controlled entity. That is an abuse of the judicial process and the reorganization

 provisions. The case should be dismissed. Cf. In re Encore Prop. Mgmt. of Western N.Y., LLC,

 585 B.R. 22, 30-31 (Bankr. W.D.N.Y. 2018) (“As a general rule where, as here, the timing of the

 filing of a Chapter 11 petition is such that there can be no doubt that the primary, if not sole,

 purpose of the filing was a litigation tactic, the petition may be dismissed as not being filed in good

 faith.”).

                4.      No Unusual Circumstances

         Once BOKF establishes cause exists, the burden shifts to Debtor to show “unusual

 circumstances” suggesting dismissal or conversion is not appropriate and that “there is a

 reasonable likelihood that a plan will be confirmed within the timeframes established in sections

 1112(e) and 1129(e) of this title, or…within a reasonable period of time; and…the grounds for

 converting or dismissing the case include an act or omission of the debtor” that is justified and

 which can be cured in a reasonable time. 11 U.S.C. § 1112(b)(2); Asanda Air II LLC, 600 B.R. at

 723.

         No unusual circumstances militate against dismissal or conversion here, and Debtor cannot

 show a reasonable likelihood that a plan will be confirmed or that it can cure any of its malfeasant

 acts within a reasonable time. This case should be dismissed.

                5.      Dismissal over Conversion

         This case should be dismissed rather than converted. Once cause has been shown and the

 debtor is unable to satisfy its burden, it lies in the discretion of the court whether to dismiss the

 case or convert it to a case under Chapter 7, “whichever is in the best interests of creditors and the

 estate.” 11 U.S.C. § 1112(b)(1); In re Brooks, 488 B.R. at 492 (“There is no ‘bright-line test’ for




 9
 9429659.5
Case 20-61914-bem         Doc 104 Filed 10/02/20 Entered 10/02/20 17:15:23                   Desc Main
                                 Document    Page 10 of 16



 determining whether dismissal or conversion is more appropriate, and the underlying objective is
                                                                                                1
 to do that which is in the best interest of both the creditors and the bankruptcy estate.”).

         Dismissal is the appropriate course here. This case, which was filed in bad faith, has been

 pending for over six months. Per Debtor’s recently filed plan, the best use of the estate’s assets is

 to liquidate them, but, as has been shown, such liquidation will result in a payment solely to BOKF.

 Accordingly, a Chapter 7 trustee would be administering an estate, and thus accruing fees, solely

 for the benefit of BOKF. That is not an efficient use of resources. See In re MacElvain, 160 B.R.

 672, 675 (Bankr. M.D. Ala. 1993) (dismissing rather than converting a case where “the secured

 and priority claims exceed the value of the property of the estate” and there would be no

 “distribution to general unsecured creditors in a chapter 7 case”). There is no need to for the estate

 to incur administrative costs to resolve a dispute between BOKF and Debtor. This case should be

 dismissed and all parties allowed to enforce their rights in the manner they choose.

         B.     Motion for Relief from the Automatic Stay

         If the Court concludes dismissal is not appropriate, BOKF requests in the alternative that

 it be granted relief from the automatic stay to enforce its legitimate rights in the property. Relevant

 here, a court will grant relief from the automatic stay “(1) for cause, including the lack of adequate

 protection of an interest in property”; or “(2) with respect to a stay of an act against property…,

 if—(A) the debtor does not have equity in such property; and (B) such property is not necessary

 to an effective reorganization.” 11 U.S.C. § 362(d). Both grounds for relief are satisfied here.

                1.      Relief for Cause




         1
           The court may also appoint a Chapter 11 trustee if the court concludes that “is in the best
 interests of creditors and the estate.” 11 U.S.C. § 1112(b)(1). BOKF addresses that possibility in
 section II.C, below.

 10
 9429659.5
Case 20-61914-bem         Doc 104 Filed 10/02/20 Entered 10/02/20 17:15:23                  Desc Main
                                 Document    Page 11 of 16



         Cause exists to grant BOKF relief from the automatic stay because its interest is not

 adequately protected and because Debtor has acted in bad faith.

         First, BOKF is not adequately protected because its interest is woefully under-secured.

 Gordon Oaks has an appraised value significantly below BOKF’s claim, which, as of September

 30, 2020, is $20,823,621.53. Debtor has not made any post-petition payments, and BOKF’s

 interest is not adequately protected.

         Second, Debtor has acted in bad faith in filing this petition. The test for whether a debtor

 has acted in bad faith for purposes of obtaining relief from the stay is the same as that for finding

 cause to dismiss under § 1112(b). In re Club Tower L.P., 138 B.R. 307, 310 (Bankr. N.D. Ga.

 1991). Therefore, “[a] bad faith filing of a bankruptcy petition constitutes ‘cause’ justifying relief

 from the automatic stay.” Id. As explained above, Debtor filed this petition solely to forestall

 BOKF from pursuing, as it was entitled to do, the appointment of a receiver as a result of Debtor’s

 complete failure to liquidate the property during the multi-year SEC action or to make payments

 to BOKF. Debtor’s bad faith has only continued to reveal itself, as Debtor’s proposed plan is a

 half-hearted gesture. Debtor is not committed to seeing this case to a reasonable conclusion. BOKF

 should be granted relief from the stay to pursue any and all rights it may have against Debtor.

                2.      Debtor Has No Equity and No Prospect of Reorganization

         As a further basis for relief from the automatic stay, Debtor has no equity in Gordon Oaks,

 and that property is not necessary for an effective reorganization. It is BOKF’s burden to show the

 lack of equity, but it is Debtor’s burden to show the property is necessary to a reorganization. See

 11 U.S.C. § 362(g).

         Debtor has no equity in this property. Debtor itself admitted that a sale of the property

 would likely result in all the proceeds going to BOKF to pay BOKF’s claim. BOKF’s appraisal




 11
 9429659.5
Case 20-61914-bem        Doc 104 Filed 10/02/20 Entered 10/02/20 17:15:23                  Desc Main
                                Document    Page 12 of 16



 fully supports that conclusion. Gordon Oaks is worth significantly less than the amount owed to

 BOKF. Debtor is severely underwater on its obligations to BOKF and has no equity in the property.

         Gordon Oaks is not necessary to an effective reorganization. Debtor’s proposal to liquidate

 Gordon Oaks does not automatically mean Debtor has no prospect of a “reorganization.” See In re

 Goulding Place Developers, Inc., 99 B.R. 493, 499 (Bankr. N.D. Ga. 1989). But here, Debtor’s

 plan proposes to liquidate this property and pay all the proceeds of the sale to BOKF. That cannot

 be called a plan of reorganization. It is instead a bald-faced attempt to frustrate BOKF’s

 enforcement of BOKF’s legitimate rights. Debtor cannot “forestall foreclosure so that the property

 can be sold on the market.” In re Global Ship Sys., LLC, 391 B.R. 193, 209 (Bankr. S.D. Ga. 2007).

         Gordon Oaks is necessary to paying BOKF, not to an effective a reorganization. As such,

 BOKF is entitled to decide for itself what is in its best interests concerning its interest in the

 property. Cf. In re Lake Ridge Assocs., 169 B.R. 576, 578-79 (E.D. Va. 1994) (“While Lake Ridge

 maintains that Nationsbank would benefit from the implementation of its plan, the fact that

 Nationsbank so strongly opposes the plan suggests otherwise.”). The court should grant BOKF

 relief from the stay to enforce its legitimate rights in property in which it has the sole meaningful

 interest.

         C.     Motion to Appoint a Chapter 11 Trustee

         As a final alternative, BOKF requests the appointment of a Chapter 11 trustee. The Code

 specifically contemplates appointment of a trustee as an alternative to dismissal or conversion once

 cause has been shown. See 11 U.S.C. § 1112(b)(1). If this case is allowed to proceed, Debtor’s

 gross mismanagement of the estate mandates appointment of a trustee to prosecute this case

 properly.

         Section 1104(a) outlines the criteria for when appointment of a trustee is appropriate. The

 Code requires a trustee be appointed “(1) for cause, including fraud, dishonesty, incompetence, or


 12
 9429659.5
Case 20-61914-bem          Doc 104 Filed 10/02/20 Entered 10/02/20 17:15:23                     Desc Main
                                  Document    Page 13 of 16



 gross mismanagement of the affairs of the debtor by current management…; or (2) if such

 appointment is in the best interests of creditors, any equity security holders, and other interests of

 the estate.” Id. The ability to appoint a trustee “is critical for the [c]ourt to exercise in order to

 preserve the integrity of the bankruptcy process and to insure that the interests of creditors are

 served.” In re Intercat, Inc., 247 B.R. 911, 920 (S.D. Ga. 2000).

         Whether cause exists to appoint a trustee “is a fact sensitive [question] and must be

 analyzed on a case-by-case basis.” In re PHDC, LLC, No. 03-93397, 2004 WL 5846712, at *2

 (Bankr. N.D. Ga. 2004). A court may consider a number of factors, including:

             1) Materiality of the misconduct; 2) Evenhandedness or lack of same in
             dealings with insiders or affiliated entities vis-à-vis other creditors or
             customers; 3) The existence of pre-petition voidable preferences or
             fraudulent transfers; 4) Unwillingness or inability of management to pursue
             estate causes of action; 5) Conflicts of interest on the part of management
             interfering with its ability to fulfill fiduciary duties to the debtor; 6) Self-
             dealing by management or waste or squandering of corporate assets.

 Id. at *2-3. “A history of transactions between the debtor and related companies can also serve as

 cause for the appointment of a trustee.” Id. at *3; accord In re Okla. Refining Co., 838 F.2d 1133,

 1136 (10th Cir. 1988) (“There are many cases holding that a history of transactions with companies

 affiliated with the debtor company is sufficient cause for the appointment of a trustee where the

 best interests of the creditors require.”). Mismanagement can also serve as cause. In re La Sherene,

 Inc., 3 B.R. 169, 175 (Bankr. N.D. Ga. 1980). Finally, the simple determination the benefits of

 appointment of a trustee outweigh the costs is also sufficient. See In re PHDC, LLC, 2004 WL

 5846712, at *3.

         Here, barring the Court’s dismissing this case or granting BOKF relief from the stay,

 appointment of a trustee is justified by cause and is in the best interests of creditors and the estate.

 Debtor’s manager, Brogdon, is causing Debtor to pay excessive management fees to a company

 Brogdon controls. Additionally, Brogdon is aloof from the marketing process for the facilities,


 13
 9429659.5
Case 20-61914-bem            Doc 104 Filed 10/02/20 Entered 10/02/20 17:15:23               Desc Main
                                    Document    Page 14 of 16



 which, given Debtor’s recently proposed plan, is all Debtor intends to do with these facilities in

 this case. As explained above, Debtor is using this case to prevent BOKF from exercising its rights

 while the value of Gordon Oaks dwindles. This case was filed in bad faith and is being prosecuted

 in bad faith. There is no realistic possibility of an effective reorganization while Brogdon is at the

 helm. If the Court finds that dismissal or relief from the stay are inappropriate, BOKF requests the

 appointment of a Chapter 11 trustee to provide “a fiduciary protective shield” against Debtor’s

 further mismanagement of the estate. See In re La Sherene, Inc., 3 B.R. at 176 (“[T]he interests of

 creditors, the interest of the estate, demands a security blanket, a fiduciary protective shield, from

 the possibility of continued financial excesses by current promotional and sales oriented

 management.”).

                                         III.    Conclusion

         The abysmal condition of the estate, Debtor’s gross mismanagement, and the Debtor’s

 patent bad faith compel the conclusion this case must be dismissed. Alternatively, BOKF should

 be granted relief from the stay to enforce its legitimate rights in the property in which Debtor has

 no equity and which is completely unnecessary for Debtor’s “reorganization.” As a final

 alternative, a Chapter 11 trustee should be appointed to serve as an independent fiduciary to

 salvage whatever possibility there is that this case might move forward in the best interests of

 creditors and the estate.

                  [Remainder of page left blank – please find signature on following page]




 14
 9429659.5
Case 20-61914-bem        Doc 104 Filed 10/02/20 Entered 10/02/20 17:15:23              Desc Main
                                Document    Page 15 of 16



        Respectfully submitted, this the 2nd day of October, 2020.

                                         /s/ Walter E. Jones
                                         Walter E. Jones
                                         Georgia Bar Number 163287
                                         Patrick Silloway
                                         Georgia Bar Number 971966

                                         BALCH & BINGHAM LLP
                                         30 Ivan Allen Jr. Boulevard, N.W.
                                         Suite 700
                                         Atlanta, GA 30308
                                         Telephone: (404) 261-6020
                                         Facsimile: (404) 261-3656
                                         wjones@balch.com
                                         psilloway@balch.com

                                         James A. Higgins
                                         Oklahoma Bar Number 18570
                                         Pro Hac Vice
                                         FREDERIC DORWARD, LAWYERS PLLC
                                         Old City Hall
                                         124 East Fourth Street
                                         Tulsa, OK 74103-5010
                                         Telephone: (918) 583-9922
                                         Facsimile: (918) 583-6049
                                         jhiggins@fdlaw.com


                                         Attorney for BOKF, N.A., in its capacity as indenture
                                         trustee for (i) $5,110,000 The Medical Clinic Board of the
                                         City of Mobile (Second) First Mortgage Healthcare
                                         Facility Revenue Bonds (Bama Oaks Retirement, LLC
                                         Project) Series 2012A, (ii) $630,000 The Medical Clinic
                                         Board of the City of Mobile (Second) First Mortgage
                                         Healthcare Facility Revenue Bonds (Bama Oaks
                                         Retirement, LLC Project) Taxable Series 2012B, (iii)
                                         $10,850,000 The Medical Clinic Board of the City of
                                         Mobile (Second) First Mortgage Healthcare Facility
                                         Revenue Bonds (Bama Oaks Retirement, LLC Project II)
                                         Series 2012A, and (iv) $850,000 The Medical Clinic
                                         Board of the City of Mobile (Second) First Mortgage
                                         Healthcare Facility Revenue Bonds (Bama Oaks
                                         Retirement, LLC Project II) Taxable Series 2012B




 15
 9429659.5
Case 20-61914-bem        Doc 104 Filed 10/02/20 Entered 10/02/20 17:15:23                Desc Main
                                Document    Page 16 of 16



                                 CERTIFICATE OF SERVICE

         I hereby certify that on October 2, 2020, I electronically filed the foregoing BOKF, N.A.’s
 Motion to Dismiss, for Relief From Stay, or to Appoint a Chapter 11 Trustee with the Clerk of the
 Court by using the Court's CM/ECF system, which will serve a notice to all counsel of record by
 placing a copy of the same in the United States mail, postage prepaid to the attached certified
 matrix:


                                                   /s/ Walter E. Jones
                                                   Walter E. Jones
                                                   Georgia Bar Number 163287




 16
 9429659.5
